DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 Claim Objections
Claims 4, 6, 7 and 11 are objected to because of the following informalities: 
Claim 1 recites “wherein said pawls or ratchets comprise at least two pawls”. Claim 4 recites “wherein said pawls or ratchets comprise plural ratchets”. It is noted that applicant’s elected Species C (Figs. 4A and 4B) includes a valve housing 28H having a plurality of ratchets 73, not at least two pawls, as well as, plural ratchets as claimed.
Appropriate correction is required.
Claim 1 recites “wherein said pawls or ratchets comprise at least two pawls”. Claim 6 recites “wherein said pawls or ratchets comprise plural ratchets”. It is noted that applicant’s elected Species C (Figs. 4A and 4B) includes a valve housing 28H having a plurality of ratchets 73, not at least two pawls, as well as, plural ratchets as claimed.
Appropriate correction is required.

Appropriate correction is required.
Claim 8 recites “wherein said pawls or ratchets comprise at least two pawls”. Claim 11 recites “wherein said pawls or ratchets comprise a at least three equally sized ratchets”. It is noted that applicant’s elected Species C (Figs. 4A and 4B) includes a valve housing 28H having a plurality of ratchets 73, not at least two pawls, as well as, plural ratchets as claimed.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seling et al. (US 2015/0034682) in view of Stoll, III (US 4,114,779) and Matthews et al. (US 5,489,041).
Regarding claims 1, 8 and 15, Seling discloses a threaded valve including: a valve housing 2 (of PET; see fig. 17 and paragraph 40), a longitudinally moving assembly (outlet valve 3 within; see figs. 1 and 17) concentrically disposed in the valve housing 2 (see fig. 17), the moving assembly 3 movable from a closed position to an open positon by a user (see figs. 1 and 17, and paragraphs 7, 8 and 31), threads suitable for threadable onward attachment onto a complementary neck 32 of an outer container (see fig. 17).
With further respect to claims 1, 8 and 15, it is noted that Seling discloses wherein the connection between the housing and container is non-detachable, wherein the container and housing include locking formations that prevent rotation (see paragraph 48). However, Seling is silent to the teaching of a plurality of pawl or ratchets disposed on and extending outwardly from the housing above the threads. 
Stoll teaches a threaded “housing” 20 suitable for threadable onward attachment onto a complementary neck 14 of an outer container 10 (see fig. 3), wherein the connection between the “housing” 20 and container neck 14 includes locking formations 22, 17 that prevent rotation; the locking formations including a plurality of pawls or ratchets 22 disposed on and extending outwardly from the “housing” 20 above the threads 18; the plurality of pawls or ratchets 22 being spaced apart from the threads 18 in an axial direction (see figs. 3 and 4), and includes at least two pawls 22 equally circumferentially spaced about (equally spaced on circumferentially opposed sides; see 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Seling with locking formations (a plurality of pawl or ratchets being spaced apart from the threads in an axial direction, and including at least two pawls equally circumferentially spaced about and extending radially outward from a periphery of the housing, which engage complementary pawls or ratchets on the container neck), as taught by Stoll, in order to provide a non-detachable connection between the container and housing (as desired by Seling), preventing disassembly, since it was known to provide pawl(s) or ratchet(s) for providing a non-detachable connection.
With respect to the limitation of “one or more blades configured to be engaged to thread said valve onto the container” in claim 1; “a plurality of blades configured to allow for rotation of said threaded valve onto the complementary neck” in claim 8; and “a plurality of blades configured to be engaged to rotationally attach the threaded valve to the complementary neck” in claim 15. It is noted that Seling discloses a plurality of “blades” 12 (see fig. 17) capable of being engaged to thread the valve onto the container. However, to expedite prosecution  Matthews is further cited for the teaching of providing a housing 6 including threads 36 for attachment onto a complementary neck 4 of an outer container, to include “blades” (projections adjacent grooves 39)  to 
Thus, one of ordinary skill in the art would recognize that the known option of providing a plurality of blades (projections adjacent recesses), involves only routine skill in the art, for the predictable result of providing means for facilitating the threaded attachment of the housing to the complementary neck.
Regarding claim 19, Seling further discloses wherein the threads include exterior threads for internally threading onto the complementary neck 32 of the outer container (see fig. 17).
Regarding claim 20, Seling further discloses a plurality of blades 12 radially and concentrically joining the housing 4 and the moving assembly (outlet valve 3; see fig. 17). 
Claims 4, 6, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seling et al. (US 2015/0034682) in view of Stoll, III (US 4,114,779) and Matthews et al. (US 5,489,041) as applied to claims 1 and 8 above, further in view of YEN (US 2018/0105329).
Regarding claims 4, 6 and 7, it is noted that Stoll discloses wherein the pawls or ratchets incudes plural (more than one) ratchets 22 extending radially outward from a periphery of the “housing” 20 (see fig. 4); and wherein other numbers of ratchets could likewise be employed (see col. 3, line 68 – col. 4, line 3). The combination of Seling, Stoll and Matthews discloses all the elements of the claimed invention except the explicit teaching of the plural ratchets circumscribing a periphery of the housing.

either designs.
Furthermore, absent a teaching as to criticality of the plural ratchets circumscribing a periphery of the housing, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or  unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188  USPQ 7, 9 (CCPA 1975).
Notwithstanding, to expedite prosecution Yen is cited for teaching of an externally threaded structure (i.e. equivalent to applicant’s housing) having pawls or ratchets 11 extending outwardly from the structure above threads 21 (see fig. 2), wherein the pawls or ratchets 11 are a plural ratchets circumscribing and extending radially outward form a periphery of the structure, for preventing anti-rotation between the two structures 2, 3 (see figs. 2 and paragraph 14).  
Thus, one of ordinary skill in the art would recognize that the known option of providing the pawls or ratchets to include the plural ratchets circumscribing a periphery of the housing, involves only routine skill in the art, for the predictable result of providing means preventing anti-rotation between two structures.

Regarding claims 10 and 11, Seling discloses wherein the threads 33 include exterior thread for internally threading onto the complementary neck of the outer container (see fig. 17). 
With further regards to claim 11, with respect to the limitation “wherein said pawls or ratchets comprise at least three equally sized ratchets”, it would have been an obvious matter of design choice to modify the combination of Seling, Stoll and Matthews, to provide the pawls or ratchets comprise at least three equally sized ratchets, since applicant has not disclosed that having the pawls or ratchets comprise at least three equally sized ratchets, solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with
either designs.
Furthermore, absent a teaching as to criticality of the pawls or ratchets comprise at least three equally sized ratchets, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or  unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188  USPQ 7, 9 (CCPA 1975).
Notwithstanding, Yen discloses wherein the pawls or ratchets 11 comprise at least three equally sized ratchets (see figs. 2).
Regarding claim 12 and with further respect to claim 10. With regards to the limitation of “wherein said pawls or ratchets comprise at least three equally sized pawls” 
either designs.
Furthermore, absent a teaching as to criticality of the pawls or ratchets to comprise at least three equally sized pawls, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or  unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188  USPQ 7, 9 (CCPA 1975).
Notwithstanding, Yen discloses wherein the pawls or ratchets 11 comprise at least three equally sized pawls (see figs. 2).
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that the combination of Seling, Stoll, and Matthews fails to teach, disclose or suggest wherein the pawls or ratchets comprise at least two pawls equally circumferentially spaced about and extending radially outward from a periphery of the valve housing. It is noted that Stoll teaches a threaded “housing” 20 suitable for threadable onward attachment onto a complementary neck 14 of an outer container 10 (see fig. 3), wherein the connection between the “housing” 20 and container neck 14 includes locking formations 22, 17 that prevent rotation; the locking formations including a plurality of pawls or ratchets 22 disposed on .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/R.K.N/Examiner, Art Unit 3754
               



/Vishal Pancholi/Primary Examiner, Art Unit 3754